Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement effective January 29, 2018 (the
“Amendment”) modifies the Employment Agreement (the “Agreement”) by and between
Famous Dave’s of America, Inc., a Minnesota Corporation (the “Company”), and
Jeffery Crivello (“Executive”) effective November 14, 2017.  This Amendment is
made in accordance with Section 9(c) of the Agreement.  All of the capitalized
terms not otherwise defined in this Amendment have the same respective meanings
as contained in the Agreement.  The provisions of the Agreement that are not
modified by this Amendment shall remain in full force and effect pursuant to
their terms.

 

1.             Bonus.  The Bonus provision in Section 3(b) of the Agreement is
deleted in its entirety and replaced with the following provision:

 

Bonus:  Executive shall be eligible to receive a bonus payable in shares of the
Company’s common stock (“Common Stock”) (each a “Bonus”) set forth on the second
column of the table below the first time during the Employment Term that the
volume weighted average price of the Company’s Common Stock (“VWAP”), over a
thirty (30) calendar day period, is equal to or exceeds the VWAP Target set
forth on the first column in the table below.

 

VWAP
Target

 

Bonus (in Shares of
Common Stock)

 

$

5.00

 

5,000

 

$

6.00

 

10,000

 

$

7.00

 

10,000

 

$

8.00

 

12,500

 

$

9.00

 

12,500

 

$

10.00

 

15,000

 

$

11.00

 

15,000

 

$

12.00

 

20,000

 

$

13.00

 

20,000

 

$

14.00

 

25,000

 

$

15.00

 

25,000

 

 

The Bonus Common Stock shall be granted pursuant to and governed by the terms of
the Company’s 2015 Equity Incentive Plan, as amended from time to time (the
“Plan”).  If Executive believes that a VWAP Target has been achieved, he shall
submit to the Compensation Committee of the Board (the “Committee”) a written
notice thereof (each a “VWAP Notice”).  The Committee shall have thirty (30)
days from receipt of a VWAP Notice to review the Common Stock prices for the
period in question and determine whether (i) Executive is entitled to a Bonus or
(ii) whether it disagrees with Executive’s analysis.  If the Committee agrees
that Executive is entitled to a Bonus, the Company shall issue Executive the
Bonus within thirty (30) days of the expiration of the thirty (30) day review
process.  This equity grant will be immediately and fully vested.  If the
Committee disagrees that Executive is entitled to a Bonus, the Committee shall

 

--------------------------------------------------------------------------------


 

provide the Executive with its analysis of why no Bonus is due within thirty
(30) days of the expiration of the thirty (30) day review process.  If the
Company is sold, merged or otherwise acquired, the value placed on each share of
the Company will be used in this analysis, and the above mentioned VWAP
calculation will be waived.  Notwithstanding the foregoing, the Committee shall
have no obligation to issue the shares of Common Stock to Executive if no shares
of Common Stock are available to be granted under a shareholder approved equity
compensation plan at the time the Bonus is earned.  If this occurs, Executive
shall be paid cash equal to the number of shares of common stock otherwise
entitled to be received times the applicable VWAP Target. The cash payment will
be made at the time the Bonus is earned and is in lieu of the Bonus of shares of
Common Stock. The Bonus or the cash payment will be subject to all applicable
payroll taxes and withholdings as required by law.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the day and year first above written.

 

 

FAMOUS DAVE’S OF AMERICA, INC.

 

EXECUTIVE

 

 

 

 

By:

/s/ Dexter Newman

 

/s/ Jeffery Crivello

 

 

 

Jeffery Crivello

Name:

Dexter Newman

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

2

--------------------------------------------------------------------------------